Citation Nr: 0520014	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an initial compensable rating for left 
(nondominant) fourth finger, status post laceration.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).

The issue of service connection for asthma is remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
status post laceration of the left fourth finger include 
subjective complaints of intermittent cramping and decreased 
strength.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for left 
(nondominant) fourth finger, status post laceration, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 8516-5230 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in December 2002 and July 2003 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA 
examination records have been associated with the claims 
file.  The veteran has provided authorizations, and his 
private medical records were obtained.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The veteran was notified of 
the need for a VA examination, and one was accorded him in 
March 2003.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran appeals the initial assignment of a 
noncompensable rating of his of left (nondominant) fourth 
finger, status post laceration.  He asserts that he 
experiences cramping in his left hand and loss of strength.  
He further argues that the cramping and loss of strength 
current conditions are the result of his originally injury, 
and that a noncompensable evaluation does not correctly 
measure his current disability.

The veteran's service medical records show that the original 
left fourth finger injury occurred in September 1966 when the 
veteran was using an ice chipper machine.  The veteran 
reported that sutures were required to close the wound.  No 
other mention of the injury exists in the service medical 
records, including the examination upon separation from 
service.  

Subsequent to service, a VA examination was conducted in 
March 2003.  The veteran reported the history of the injury 
and stated that there were no complications with healing.  He 
reported currently experiencing arthritis in that finger in 
the location of the deep laceration.  He stated that if he 
gripped an object tightly, or for extended periods, he 
developed cramping in his hands or lost his grip.  As a 
result, he avoided doing that as much as possible.  He 
experienced intermittent pain and medicated with Motrin.  
Upon physical examination, there was a 1-centimeter scar, 
with no keloid development or bony deformity.  The veteran 
was able to make a tight fist with both of his hands without 
difficulty, and his grips were equal and strong, measuring 
5/5 for strength, bilaterally.  He was able to touch his 
thumb with his opposing fingers on both hands without 
difficulty.  He had good intrinsic and extrinsic strength in 
his fingers, bilaterally.  There was no palpable tenderness 
over the scarred area.  The diagnosis was status post 
laceration of the left fourth digit, with residual 
intermittent hand cramping, and subjective loss of strength.  
X-rays conducted revealed normal bone mineralization and 
architecture, normal joint spaces, smooth bone margins, and 
no fracture, periosteal reaction or bone erosion.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2004).  Importantly, the Schedule is 
not a measure of the disability itself.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  Id.  Pertinent 
regulations do not require that all cases show all findings 
specified by the, but that findings sufficient to identify 
the disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
current appeal is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for this disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Id.; Francisco, 7 Vet. App. 
at 58.

The veteran's left fourth finger, status post laceration, is 
currently assigned a noncompensable evaluation by a June 2003 
rating decision, effective July 20, 2002, under the 
provisions of 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 
8516-5230.  This rating contemplates damage to the ulnar 
nerve and limitation of motion of the ring or little finger.  
In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2004).  The hyphenated diagnostic code in this case 
indicates that an injury of the ulnar nerve under Diagnostic 
Code 8516 is the service-connected disorder, and impairment 
of the little finger under Diagnostic Code 5230 is a residual 
condition.  

Diagnostic Code 8516 sets forth the criteria for rating 
disabilities involving the ulnar nerve, including 
manifestations in the ring finger and little finger.  Mild 
incomplete paralysis warrants a 10 percent.  Moderate 
incomplete paralysis warrants a rating of 20 percent, while 
severe incomplete paralysis is assigned a 30 percent rating 
for the minor extremity.  It is noted that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve.  38 C.F.R. 
§ 4.124a.  Where the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Id.  Under this code, a maximum evaluation of 50 
percent is warranted for complete paralysis of the ulnar 
nerve of the minor upper extremity, which is defined as being 
manifested by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist.  As the 
veteran is right-hand dominant, his disability is rated as 
impairment of the minor upper extremity. 

Diagnostic Code 5230 provides for limitation of motion of the 
ring or little finger.  A noncompensable evaluation is 
assigned for any limitation of motion.  

In the instant case, the evidence does not support a finding 
of an initial compensable rating for the service-connected 
left fourth finger.  Although the veteran complained of 
decreased grip strength, the medical evidence of record shows 
that the veteran was able to make a tight fist with both of 
his hands without difficulty, and his grips were equal and 
strong, measuring 5/5 for strength, bilaterally.  He had good 
intrinsic and extrinsic strength in his fingers, bilaterally.  
X-rays were negative for any abnormality.  He was able to 
touch his thumb with his opposing fingers on both hands 
without difficulty.  Additionally, the VA examination noted a 
faint 1-centimeter scar, with no keloid development or bony 
deformity.  There was no palpable tenderness over the scarred 
area.  See 38 C.F.R. § 4.118. 

In conclusion, although the evidence complains of weakness 
due to his service-connected left little finger, this is not 
shown by the evidence of record.  Additionally, the 
subjective complaints of pain are not shown to result in any 
limitation of motion of the finger or functional loss of the 
hand.  See 38 C.F.R. §§ 4.40, 4.45 (2004).  Accordingly, an 
initial compensable evaluation for the veteran's 
service-connected left fourth finger, status post laceration, 
is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable rating for left (nondominant) fourth 
finger, status post laceration, is denied.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the VCAA.  This is done so that further 
and complete development of the evidence, to assist in a 
thorough evaluation of all material facts, is done before 
issuing a decision on the merits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  

The veteran appeals a denial of service connection for 
asthma.  Although he concedes that he had a preexisting 
respiratory condition, to include hay fever and shortness of 
breath due to allergies, he asserts that while he was 
stationed at Parris Island, South Carolina, he was exposed to 
asbestos while working in a medical attachment building, 
cleaning the building including ceiling tiles from February 
1967 to September 1968.  He argues that this asbestos 
exposure led to his current diagnosis of asthma.  

The veteran's service entrance examination in September 1966 
showed a personal history of hay fever and shortness of 
breath, and a family history of asthma.  During service, the 
veteran was seen for upper respiratory infections and 
bronchitis.  The veteran's service separation examination 
does not make any reference to asthma, or other pulmonary or 
respiratory conditions.

Subsequent to service, a June 1990 letter the veteran wrote 
to his private physician noted that he had always experienced 
shortness of breath, especially during the months of May 
through October, during peak allergy season.  An October 1990 
private medical examination report noted the veteran had 
clear lungs; an accompanying chest x-ray was unremarkable.  A 
May 2001 private medical record noted the veteran's asthma 
was stable.  

A March 2003 VA examination revealed the veteran's reported 
history of his asbestos exposure, childhood allergies, and 
experiences with hay fever.  He reported having bronchitis 
several times after separation from service, and being 
diagnosed with asthma in 1994, for which he was prescribed 
inhalers.  At the time of the examination, he had daily 
shortness of breath, especially upon exertion; daily 
wheezing; and episodes where he woke at night gasping for 
air.  However, he noted that he did not have a diagnosis of 
sleep apnea.  He denied a chronic cough or hemoptysis.  

Upon physical examination, the veteran was in no acute 
respiratory distress.  His lungs were clear to auscultation 
without wheeze.  A pulmonary function test and a chest x-ray 
were performed, both with normal findings.  The diagnoses 
were asthma, and exposure to asbestos during military 
service.  The examiner stated that environmental exposure to 
dust particles such as asbestos could trigger the onset of 
asthma, and noted that the veteran was treated for bronchitis 
and upper respiratory infections during his time in military 
service.  She concluded that it was as least as likely as not 
that the veteran's exposure to asbestos precipitated his 
onset of asthma, and was possible he had the onset of asthma 
for a period of time prior to the actual diagnosis in 1994.  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Although the veteran's service medical records are associated 
with the claims file, there are indications that VA did not 
receive all of the evidence pertinent to the veteran's 
claims, specifically, the veteran's service personnel 
records.  The veteran, in his appeal to the Board, argued 
that VA failed to satisfy its duty to assist by failing to 
obtain these records, because the possibility exists that 
these records will prove his contention that he was exposed 
to asbestos during service.  The Board agrees, as the claims 
file includes evidence that the veteran's service medical 
records were sought and obtained in August 2002, but no 
evidence that the service personnel records ever requested.  
See M21-1, Part III, Par. 5.13(b) (April 30, 1999), M21-1, 
Part VI, par. 7.21 (October 3, 1997); see also Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  Although the veteran has 
provided 2 pages of service personnel records, these 2 pages 
do not comprise the entirety of the veteran's service 
personnel records, nor do they provide the necessary 
information needed to adjudicate this claim.  Nor does the 
veteran's submission relieve VA of its duty to assist in that 
regard.  Indeed, VA's duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).

Therefore, the Board finds that assistance regulations have 
not been met as the RO has not obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the veteran's claims of entitlement to service 
connection.  Accordingly, this case is remanded for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center and/or any 
other facility deemed necessary, to 
include the Department of the Navy, the 
U.S. Armed Services Center for Research 
of Unit Records and/or the National 
Archives, to specifically request the 
veteran's personnel records to obtain 
further information about the veteran's 
military duties and the likelihood of 
exposure to asbestos.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

2.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the claim should be 
readjudicated.  The RO must determine 
whether the military records 
demonstrate evidence of asbestos 
exposure in service and determine 
whether there was pre-service and/or 
post-service evidence of occupational 
or other asbestos exposure.  If the 
claim remains denied, a supplemental 
statement of the case should be 
provided to the veteran.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be 
returned to the Board for appellate 
review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


